Per Curiam.
The Supreme Court in Word v. Henderson, 220 Ga. 846 (142 SE2d 244) having reversed the judgment of this court in Word v. Henderson, 110 Ga. App. 780 (140 SE2d 92) in which we affirmed the grant of a summary judgment as to the defendant Dr. Charles T. Henderson, we hereby vacate our judgment of affirmance and enter a judgment of reversal in accord with the judgment and opinion of the Supreme Court, which adopted the dissenting opinion of this court as the correct view.

Judgment reversed.


Felton, C. J., Nichols, P. J., Bell, P. J., Frankum, Jordan, Hall, Eberhardt, Bussell and Pannell, JJ., concur.